Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on December 20, 2018, January 9, 2019, February 28, 2019, May 19, 2020, December 21, 2020 and March 3, 2021 have been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-19 is indicated because the prior art of record does not show or fairly suggest “a non-linear device coupled in parallel with at least one component of the variable impedance network, the non-linear device having a high impedance below a breakdown voltage and a low impedance above the breakdown voltage; and a controller configured to detect a potential electrical arcing condition along the transmission path when the breakdown voltage of the non-linear device has been exceeded based on at least a rate of change of a parameter of the RF signal” incorporated with all other limitations as claimed in claim 1; “an impedance matching network electrically coupled along the transmission path, wherein the impedance matching network comprises a network of variable passive components and at least one non-linear device coupled to at least one of the variable passive components, the at least one non-linear device being electrically insulating below a breakdown voltage, and electrically conductive above the breakdown voltage; measurement circuitry coupled to the transmission path” incorporated with all other limitations as claimed in claim 8; and “a plurality of non-linear devices electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vavretic (US Pub. 2016/0248396) discloses a RF impedance matching network.  Brounley et al. (US Pub. 2018/0062605) discloses a radio frequency processing apparatus and method.  Sims et al. (US Pub. 2018/0220499) discloses a radio frequency heating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761